Mr. Justice Hunt:
I dissent; not, however, without appreciation of the difficulty of the point on which reversal is ordered, and I agree that there is carelessness in the use of words employed in the instruction deemed prejudicial. I think, though, that the definite article ‘ ‘the, ’ as used in the instruction held bad, particularized the subject of proximate cause which was being spoken of by the court, without going to the extent of limiting the jury to the consideration of one, and only one, proximate cause within the several proximate causes embraced in the general subject so particularized — that is to say, while I believe the jury were directed to the subject of proximate causes by the instruction, still there was no one special limitation within the bounds of that subject by which they were exclusively concluded. This opinion is strengthened by the statement that elsewhere in the charge a correct definition of proximate cause was given. I believe, therefore, that the inference of a “sole causal agency,” spoken of by the'Chief Justice as perhaps having been drawn by the jury, could not reasonably have been drawn, and that it involves too technical a construction of the language embraced in the instruction. I do not approve the language of the instruction, yet I cannot think its fault was calculated to mislead or did mislead. I think the judgment should be affirmed.